OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
The appellant, Alfredo Juardardo Rodriguez, was convicted for the offense of aggravated sexual assault of a child, V.T.C.A. Penal Code, § 22.021(a)(2)(B), and the jury assessed his punishment at sixty years confinement in the Texas Department of Criminal Justice, Institutional Division. The Eighth Court of Appeals affirmed the conviction in an unpublished opinion, Rodriguez v. State, No. 08-89-00112-CR (Tex.App.—El Paso, delivered August 2, 1989).
The court of appeals, in affirming appellant’s conviction, concluded, inter alia, that the trial court did not err in permitting Lori Moore, an investigator with the Texas Department of Human Services, to express an opinion that the child victim had been sexually abused. We granted the appellant’s petition for discretionary review to determine whether the court of appeals erred in reaching this conclusion.
However, upon further review of the case, we conclude that appellant’s petition was improvidently granted. As in every case where we determine that the decision to grant review was improvident, we do not necessarily adopt either the language or the reasoning of the lower court. Accordingly, appellant’s petition for discretionary review is dismissed.
CLINTON, J., dissents.